EXHIBIT 10.71

AGREEMENT OF SUB-LEASE

between

ARCH HILL N.V.

Tenant

and

LITHIUM TECHNOLOGY CORPORATION

5115 Campus Drive

Plymouth Meeting, PA 19462

USA

Subtenant

Dated: July 16th, 2007

Premises:

Beech Avenue 129A

1119 RB Schiphol-Rijk

The Netherlands



--------------------------------------------------------------------------------

THIS SUBLEASE AGREEMENT is made on 16th day of July, 2007 between Arch Hill
N.V., (hereafter referred as “Tenant”) a Dutch Company, having an address at
Beech Avenue 129A 1119 RB Schiphol-Rijk, The Netherlands and Lithium Technology
Corporation, (hereafter referred as “SUBTENANT”) having an address at 5115
Campus Drive, Plymouth Meeting, PA 19462, USA.

For valuable consideration, the parties agree to the following terms and
conditions:

 

Premises

 

Beech Avenue 129A, 1119 RB Schiphol-Rijk, The Netherlands

Suite 4.

Permitted Use

 

Tenant is to provide furnished workstations in the designated area for Five (5)
employees of SUBTENANT comprising of Three (3) offices and, and three (3)
telephones with a dedicated telephone numbers.

 

Tenant is to cover the basic charges of the telephone service and SUBTENANT will
agree to pay Tenant all the long distance charges. Information Technology (IT)
services are explicitly excluded other than the basic Internet connectivity.

 

SUBTENANT is permitted to use the shared conference room with Tenant on a
first-come-first basis.

 

Tenant is to provide Five (5) keys to SUBTENANT employees for Office access.
SUBTENANT is responsible for all the safety and security procedures these keys
provide to the premises of the building and to the Office. SUBTENANT and its
employees shall not make copies of the keys. SUBTENANT (undersigned) will notify
Tenant when the person(s) in possession of the keys is terminated and shall
return the keys immediately to Tenant. SUBTENANT will provide Three (3) months
notice for the early termination of the lease. SUBTENANT will also return all
the keys to Tenant immediately if the lease is terminated early.

 

SUBTENANT is responsible for fees associated with services (e.g., messenger,
mailing, shipping, delivery, etc.) that are outside the scope of the services
provided by the building management.

 

2



--------------------------------------------------------------------------------

Commencement Date

  July 16, 2007

Expiration Date

  August 1, 2008

Fixed Rent

  USD $15,500 per month

Payment Schedule

  SUBTENANT will pay the monthly rent to Tenant, a sum of USD $ 15,500 on the
first calendar day of each month for the duration of this contract starting
August 1st, 2007.

Security Deposit

  SUBTENANT will pay a reimbursable deposit equivalent of three-month rent at
the commencement of this contract.

Confidentiality

  Tenant and SUBTENANT both agree to honor the professional code of
confidentiality with respect to any clients, materials and information in all
forms including information obtained, heard or received within the premises of
the Office that such information shall not be used, copied or distributed in any
manner that can jeopardize the business operations of either firm.

Damages

  SUBTENANT is responsible for any material damages caused by its negligent or
inappropriate act of use of the space.

Procedures and Security

  SUBTENANT is to adhere to follow the codes and rules of the building landlord
under the lease agreement between Tenant and the landlord.

Safety

  SUBTENANT is responsible for the safety and security of its own employees and
any other related persons/visitors. Tenant is not liable for any personal
injuries or health problems experienced by SUBTENANT employees within the
premise for the usage of Office or consumables items.

In all the other respects the Lease entered into between the Landlord and
Tenant, a complete copy which is attached hereto and made a part of this
Sublease, will remain in full force.

SUBTENANT agrees to perform all of the obligations of the Tenant under the
original Lease.

SUBTENANT may not assign or further sublet the premises without the express
written consent of Tenant and the Landlord.

 

3



--------------------------------------------------------------------------------

IN WITNESS OF, Tenant and SUBTENANT have duly executed this Sub-Lease as of
August first above written.

 

ARCH HILL N.V.

By:

 

 

Name:

 

Liesbeth Grader

Title:

 

Office Manager

Company Identification Number:

 

 

LITHIUM TECHNOLOGY CORPORATION

By:

 

 

  Amir Elbaz   Chief Financial Officer

 

4